        Case 7:10-cv-01136-NSR Document 210 Filed 01/12/21 Page 1 of 2




                                  Law Offices of
                                Daniel A. Hochheiser
                                     Attorney At Law
                                2 Overhill Road, Suite 400
                                Scarsdale, New York 10583
                                   dah@hochheiser.com
                                      (646) 863-4246
January 12, 2021

Via ECF and email
Hon. Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)
       REQUEST FOR EXTENSION OF TIME TO SURRENDER,
       OR PURGE CIVIL CONTEMPT

Your Honor:

        By Memo Endorsed 11/27/2020, the Court extended Jeffrey Salt’s date to surrender to the
U.S. Marshalls for the Southern District of New York, located at 300 Quarropas Street, White
Plains, N.Y., until January 15, 2021. Salt, requests another extension of the surrender/purge
date to a date on or after March 1, 2021. This request is based upon the dangers of the COVID-
19 health emergency: “The US has averaged more than 3,000 Covid-19 deaths per day for the
past week, and has reported more than 200,000 new infections for seven straight days.”
https://www.cnn.com/world/live-news/coronavirus-pandemic-vaccine-updates-01-12-
21/index.html .

        Mr. Salt, a non-party to the underlying case, is currently present in the State of Utah.
Utah currently ranks sixth among the 50 states, in terms of cases during the last seven days.
Specifically, over the past seven days, the State of Utah has reported a seven-day average of
100.4 positive COVID-19 cases out of 100,000 citizens of Utah. The only states with more
severe averages over the past seven days are Rhode Island, Arizona, Arkansas, Oklahoma and
California. https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days.
Unfortunately, New York is close behind Utah in eighth place on this seven-day cases per
100,000 list. Although, Utah has begun a phased vaccination program, Salt is not expected to be
eligible for a vaccine until March 2021 at the earliest. https://coronavirus.utah.gov/vaccine-
distribution/ .

       Therefore, travel from Utah to New York poses a risk of infection to residents of New
York, including the Federal Marshalls, New York inmates, correction officers and others,


                                                                                                   1
          Case 7:10-cv-01136-NSR Document 210 Filed 01/12/21 Page 2 of 2




including Salt. Accordingly, Salt requests an extension of the surrender/purge date to a date on or
after March 1, 2021.

        This application should be granted in the interest of justice. An adjournment to a date on
or after March 1, 2021 makes sense, because the ongoing COVID-19 pandemic is not yet under
control, continues to plague Utah and New York, and makes travel to New York risky for Salt, a
61-year-old man, as well as for those Salt would come into contact with, should he travel to New
York by January 15, 2021 1.

       Adjourning the surrender/purge date until Salt becomes eligible for the COVID-19
vaccine in March is supported by the extant health emergency and common sense.



                                                   Respectfully submitted,



                                                   Daniel A. Hochheiser


Cc: all counsel via ECF




1
 On March 17, 2020, Salt was treated at the Emergency Department of St. Mark’s Hospital in Salt Lake City, UT
for cough, shortness of breath, and fever; he was diagnosed with influenza-like symptoms.

                                                                                                                2
